McQUADE, Justice
(dissenting).
The evidence shows that the appellant, Zula Kidd, was driving a pickup truck east on a minor, one-lane dirt road which terminated at Archer Road. Archer Road is a graveled county maintained road. Respondent Clark Gardner called by appellant under the statute, testified as to this east-west road:
“Q. I mean there are people living along the east-west road; were there not?
“A. * * * They are farming people1 and if they didn’t have a reason to go> to town or someplace else, they didn’t go. It wasn’t a very highly traveled road.”
Appellant testified on direct examination as to the east-west road she had traveled;
“Q. Does this road have a common name?
“A. Just a country road.
“Q. Is it a county road or do you. know?
“A. Well, it would be a county road), yes.”
This appears to be the only evidence as to. the character of the east-west dirt road", on which appellant was driving. It must-be presumed that this lane is not a county-road, since appellant was not competent to-testify as to whether it was a county-road or not.
Respondent Clark Gardner was driving" his pickup truck south on the two-lane gravel road which was mainly called! Archer Road. This was the road which: was being widened and resurfaced. Ora cross-examination appellant testified as to Archer Road:
“Q. And is the Archer Road considered the main farm to market road ?
“A. Yes.
“Q. And the road you were traveling on, as I understand it, was an unimproved dirt road ?
“A. It is a dirt road, yes.
“Q. And was it what you would call an unimproved road?
“A. It wasn’t paved. It was a dirt road. It had to be kept up because it was a. road that people traveled on.
“Q. But it wasn’t a well traveled roa<E like the Archer Road?
“A. No, it wasn’t.”
On redirect examination appellant testified:
“Q. * * * was the Archer Road' anything but a dirt road ?
*556“A. No, it wasn’t.
“Q. It was not improved?
“A. No.”
Respondents’ exhibit 2 is a photograph showing the intersection where the accident took place. The picture was taken from a point just north of the intersection and on Archer Road looking south toward the intersection. It shows Archer Road as a fairly wide gravel road with the east-west, one-lane dirt road barely visible as it entered Archer Road from the right (west). Although this picture is somewhat misleading because of the low angle and direction from which it was taken, it was admitted without objection and shown to the jury. It must be concluded that Archer Road was a major public road and that the one-lane dirt road which entered it was but a minor one.
In this regard, the testimony on direct examination by appellant of James Hill, a state highway department engineer, is relevant:
“Q. You do know where [the accident] took place?
“A. Yes, I do know were it took place.
“Q.. Now, is there anything in [the
“Uniform Control”] manual that would give you an indication of the type of sign that should have been in that area?
“A. Yes, there are recommendations for the signing of this particular intersection.
“Q. What is the recommendation?
“A. Well, * * * it would be a standard that would be used in any county road crossing where the construction work was going on, additional signing could be required, but this book would give you a reference that the county should have had some type of sign even without the construction going on.”
It is apparent from the context of these statements that the engineer was indicating that it would be appropriate for Archer Road, the main road, to have been protected by signs of some kind where the one-lane dirt road entered it. Clark Gardner testified that he had put a “Trucks Hauling” sign on the east-west road, but it was not there when Mrs. Kidd drove on the road.
The point at which these two roads intersected is called Weeks Corner. As noted above, this intersection was unguarded by signs. Both appellant and respondent testified that their view of each other across the northwest corner of this intersection was obstructed by grass, weeds and other obstacles. Neither saw the other until both were in the intersection. Respondent was traveling about thirty-five m. p. h. and appellant about ten m. p. h. Appellant’s pickup truck hit defendant’s pickup truck broadside in about the middle of the intersection. There is a small bridge on the east-west road whose east edge is about ten feet from the west edge of Archer Road. Appellant slowed down on this bridge and, as she did so looked to the left. Whether or not she saw the respondent coming at that point is in conflict, but in any event appellant did not stop but continued into the intersection at about ten m. p. h.
Appellant Kidd lives about five miles from Weeks Corner and had lived there twelve years when the accident occurred. She was familiar with Weeks Corner and Archer Road. She testified on cross-examination :
“Q. You were aware that the Archer Road was under construction, weren’t you?
“A. Yes.
“Q. And you were aware that they were resurfacing and widening the road ?
“A. Yes.
“Q. And you were aware that there were men and trucks and vehicles working on the road, weren’t you ?
“A. I knew this road was being worked on, yes.
* * * *
“Q. So, you .were there under notice that the road was under construction *557and that cars and vehicles could he traveling up and down the work road in performing their construction activity ; isn’t this correct?
“A. I suppose so.
“Q. And I presume that you would be aware of the fact that if this were the case that this would constitute some hazard to traffic, couldn’t it?
“A. I suppose it could.”
In view of these facts, I would submit that appellant Zula Kidd was chargeable with contributory negligence as a matter of law and therefore was barred from recovery. Before reaching this conclusion it should be pointed out that certain concepts are not under discussion in this case. There is nothing in the record to indicate that Archer Road was a designated through highway. Therefore Chapter 2, Title 40, of the Idaho Code is not applicable. Nor does it appear from the record that the east-west dirt road on which plaintiff was driving was a “private road or driveway.” Therefore, I.C. § 49-730 is also not applicable. However, a statutory provision which is prima facie applicable to this case is I.C. § 49-727(b), giving the right-of-way to the car on the right when two cars enter the intersection from different highways at approximately the same time. Another is I.C. § 49-701, which requires drivers in all events to drive at a reasonable speed in view of actual or potential hazards in order to avoid collisions and at an appropriate reduced speed at intersections.
It has been stated that in the absence of some statute or ordinance there is no rule of the road giving drivers on paved, heavily-traveled or main roads the right-of-way over drivers on unpaved, lightly-traveled or minor roads.1 These authorities cite only two cases for this proposition, however,2 and both of these were decided long before the development of very fast cars and the concomitant considerations of traffic control based upon the theory that fast-moving traffic must be allowed to proceed reasonably uninterruptedly.3 Nor do these cases appear to have been recently cited for this particular proposition. Without stating that there is a rule that traffic on minor roads must yield to traffic on major roads, it is still relevant to the determination of negligence to consider the character of the roads involved in an intersection collision, at least where their characters are known to both parties.
The rule giving the right-of-way to the driver on the right applies only when the drivers enter the intersection at approximately the same time. Moreover, “the right of way at an intersection * * * is at all times relative and subject to the fundamental common-law doctrine that [one] should exercise the right so as to avoid injury to himself or others, and [one] must exercise due care commensurate with the danger.” 4
“While the Minnesota highway traffic regulation act * * * provides the statutory rules of the road, nevertheless, the common-law rules of negligence are invoked whenever necessary in fixing liability as to participants in a highway accident, for, as this court said in Wilmes v. Mihelich, 223 Minn. 139, 144, 25 N.W.2d 833, 836: * * * ‘the right of way statute * * * does not pre*558scribe the full measure of duty imposed on drivers at intersections * * ”5
To the same effect is H. E. McGonigal, Inc. v. Etherington,6 where defendant on the right hit plaintiff’s pickup truck broadside as it came from a road to the left into an unmarked intersection of two roads of equal status. Defendant was found negligent.
Much less can a driver on the right rely upon the statutory right-of-way when his view to the left is obstructed. “The degree of care required at a street intersection varies with the conditions reasonably to be observed and increases in proportion to the increased danger reasonably to be apprehended.” 7 Idaho has recognized this principle in Coughran v. Hickox.8 There the plaintiff approached an unguarded intersection from the right and defendant approached from the left. Each driver’s view of the other was obstructed. This Court said:
“While there is no express provision in the present statute for forfeiture of right of way by a plaintiff who approaches an intersection at an unlawful rate of speed, such rule is implicit in the law of contributory negligence. So, if the jury found from defendant’s testimony that the plaintiff approached the intersection at an unlawful or dangerous rate of speed, or failed to drive at an appropriate reduced speed when approaching the intersection, and that such conduct was a contributory proximate cause of the collision, then the plaintiff could, not recover.” 9
In McGee v. Kuchenbaker,10 plaintiff approached from the right an unmarked intersection of two gravel roads and hit defendant’s pickup truck broadside as it entered the intersection from the left. Plaintiff’s view of the intersection was obstructed by a hill and he failed to reduce his speed. Both drivers lived in the area and knew of the hazard. Both were held negligent.
Fletcher v. White11 involved a country doctor who approached from the right an unmarked intersection of two country roads called Stockbridge Four Corners. The intersection was obscured by a mound. Defendant admitted his negligence but contended that the plaintiff was contributorily negligent as a matter of law. Although the Court in the circumstances failed to find the plaintiff negligent as a matter of law, it aptly stated the standard to be applied :
“Although the plaintiff had the right of - way over traffic coming on his left * * [he did not have] exclusive rights over a vehicle approaching from the disfavored direction. * * * Since the precautions to be taken increase with the hazards, the restricted view made this duty [to approach and enter the crossing slowly and with due care to avoid accident] all the more imperative. * * * In the course of his forty years of practice as a country doctor the plaintiff had passed over the cross roads * * * [very many times] and was familiar with all the conditions there existing.”12
The Fletcher case was followed in Brown v. Gallipeau,13 where plaintiff approached *559from the right an apparently unguarded intersection and was hit broadside by defendant as he entered the intersection from the left after he had stopped and started up again. Because plaintiff’s view of the icy intersection was obscured by a house and a tree, he was found not to have exercised due care in his approach at twenty-five m. p. h. and was found to have contributed proximately to the cause of the accident.14
Finally, the knowledge of the plaintiff respecting the preferred status of one or the other of intersecting roads must be considered in determining whether the plaintiff was contributorially negligent. Again the Idaho case of Coughran v. Hickox mentioned above has recognized this consideration. There the defendant, who approached an oiled, blacktop road from the left while driving on a gravel road, was the secretary of the highway district and had actually recorded a resolution designating “all side roads leading into oiled roads in the district, not state highways as stop roads.” In that case (the jury returned a verdict for the plaintiff but awarded no damages) it appeared that damages should have been awarded to the plaintiff. In that case the plaintiff approached from the right and because of defendant’s knowledge of the character of the roads it was incumbent upon him to stop before entering upon the oiled road.
In this respect, other cases involving collisions at intersections where the guarding sign has been removed are relevant, for they turn upon the knowledge of the participants. Where the party on the secondary road has knowledge of the character of the intersection he is approaching and of the fact that he must stop at the preferred road ahead, then he will be negligent in failing to stop even if he is on the right and even if the stop sign is down. In Bell v. Crook,15 plaintiff approached from the left the intersection of two graveled county roads called “Stone Corner” in his pickup truck. Defendant approached from the right in his car and hit plaintiff broadside. The intersection was unobstructed, but neither driver saw the other until each entered the intersection at the same time and speed. “[Plaintiff’s] north- and-south road had not been designated as a favored highway by the county board or any public body. It had been considered and respected by the public as an arterial road.” 16 It had been protected by a stop sign on defendant’s east-west road for years, but at the time of the collision the sign was down. Defendant knew that the north-south road was favored, but he failed to stop. Defendant argued that since the sign was down he had the right-of-way because he was on the right, but the court held this reasoning defective because the north-south road had not lost its arterial character merely because the sign was down. That fact was immaterial in view of defendant’s knowledge. “The duty of Crook, because of the circumstances present, was to stop [his car] before he entered the intersection and not to have moved into it until he could have done so without hazard to [plaintiff].” 17 Thus, defendant was held negligent.
*560Where the driver on the right is not familiar with the intersection and does not know of the preferred status of the road he is approaching, then it is held that he is not negligent in relying upon his right-of-way in the absence of any stop sign.18
Applying these principles to the instant case, it was shown that appellant Zula Kidd knew the dirt road she was traveling was a minor one; that Archer Road was not only the main farm to market road which was more heavily traveled but also that it was under construction and could be traveled by trucks. Mrs. Kidd had lived in the area for twelve years. Moreover, her view was obstructed to the left. Yet all she did as she approached was to glance to the left as she crossed the small bridge, from which point her view was still obscured. She did not stop but rather drove into the intersection at ten m. p. h. and hit defendant broadside. It must be concluded on this record and under the principles discussed above that it was incumbent upon appellant to stop before entering the intersection and not to drive into it in reliance upon the statutory right-of-way. Her failure to do so constituted contributory negligence as a matter of law. The decision should be affirmed.

. 7 Am.Jur.2d Automobiles and Highway Traffic § 198 (1963); Berry, Automobiles § 3.28 (1935).


. Kersting v. Reese, 123 Kan. 277, 255 P. 74 (1927); Carson v. Turrish, 140 Minn. 445, 168 N.W. 349, L.R.A.1918, 154 (1918).


. This modern policy is expressed in part by our through highway laws: “The purpose of establishing through highways is to eliminate the hazards created by unmarked intersections and to allow the free and safe movement of traffic on such highways.” Sanders v. Hamilton, 91 Idaho 225 at 228, 419 P.2d 667 at 670 (1966).


. Blashfield, Automobile Law and Practice § 114.82 (3d ed. 1965).


. Kolatz v. Kelly, 244 Minn. 163, 173-174, 69 N.W.2d 649, 656-657 (1955).


. 118 Ind.App. 622, 631, 79 N.E.2d 777, 780 (1948); see also Drake v. Farmers Mut. Automobile Ins. Co., 22 Wis.2d 56, 66a, 128 N.W.2d 41, 42 (1964) (collision at uncontrolled intersection of two blacktop roads).


. Blashfield, supra, § 114.11.


. 82 Idaho 18, 348 P.2d 724 (1960).


. Id. pp. 25-26, 348 P.2d 728.


. 32 Wis.2d 668, 146 N.W.2d 387 (1966); cf. Smith v. Lamb, 220 Iowa 835, 263 N.W. 311 (1935), wherein both parties to-a collision at an intersection of two country dirt roads obscured by a cornfield were held negligent and defendant was on the right.


. 114 Vt. 377, 45 A.2d 569 (1946).


. Id. at p. 379, 45 A.2d 570.


. 116 Vt. 290, 75 A.2d 694 (1950).


. Cf. Tolin v. Hasbrook, 116 Vt. 417, 77 A.2d 914 (1951), -wherein, plaintiff approaching a guarded intersection from the right on the favored road at forty-five m.p.k. was found contributorially negligent as a matter of law because he was familiar with the intersection but only let up on the gas and glanced to the right but not to the left.


. 168 Neb. 685, 97 N.W.2d 352, 74 A.L.R. 2d 223 (1959).


. Id. at 699, 97 N.W.2d 362.


. Id. at 705-706, 97 N.W.2d 366; see also Haagenson v. Matanuska Valley Lines, Inc., 103 F.Supp. 579, 13 Alaska 648 (D.Alaska 1952), wherein plaintiff was found contributorially negligent despite his being on the right and despite the lack of any stop sign on his street or any designation of defendant’s street as a through street, since plaintiff considered for years that he must yield at that intersection; cf. Eberhardt v. Forrester, 241 S.C. 399, 128 S.E.2d 687 (1962); Terrell v. James, 159 S.E.2d 240 (S.G. 1968).


. See Seyfer v. Gateway Baking Company, 159 F.Supp. 167 (D.Ark.1958); Selimit v. Jansen, 247 Wis. 648, 20 N.W. 2d 542, 162 A.L.R. 925 (1945); Lyle v. Fiorito, 187 Wash. 537, 60 P.2d 709 (1936).